—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition nominating Robert Thoubboran as the candidate of the Safe County Party for the office of Sheriff of the County of Putnam -in a general election to be held on November 6, 2001, the petitioners appeal from a final order of the Supreme Court, Putnam County (Donovan, J.), dated October 5, 2001, which dismissed the petition for failure to join Anthony G. Scannapieco, Commissioner of the Board of Elections of Putnam County, as a necessary party.
Ordered that the final order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Supreme Court, Putnam County, for further proceedings.
Contrary to the respondents’ contention, Anthony G. Scannapieco was personally served in accordance with the order to show cause (see, CPLR 308 [2]). Service pursuant to CPLR 308 (2) constitutes personal service (see, Foy v 1120 Ave. of the Ams. Assocs., 223 AD2d 232; Matter of Smith v Tutunjian, 154 AD2d 780).
The respondents’ remaining contentions are without merit. Krausman, J. P., Schmidt, Smith and Crane, JJ., concur.